Citation Nr: 0807751	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an initial rating in excess of 20 percent 
for fibromyalgia.

3.  Whether the service organization notification to withdraw 
the appeal for service connection for schizophrenia was 
proper.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
August 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 rating decision in which the RO in Muskogee, 
Oklahoma, declined to reopen the veteran's claim for service 
connection for chronic lumbar sprain.  In October 2003, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in May 2005 which granted the 
petition to reopen but denied the service connection claim on 
the merits.  Subsequently, the claims file was transferred to 
the RO in Providence, Rhode Island.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2005.

This appeal to the Board also arises from an April 2005 
rating decision in which the RO in Muskogee, Oklahoma, 
granted service connection for fibromyalgia, including as due 
to undiagnosed illness, and awarded a 20 percent rating, 
effective September 30, 2002.  Subsequently, the claims file 
was transferred to the RO in Providence, Rhode Island.  In 
June 2005, the veteran filed a NOD with the initial rating 
assigned for fibromyalgia; hence the Board's characterization 
of the claim.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  A SOC was issued in July 2005.  The veteran 
filed a substantive appeal in September 2005.

This appeal to the Board also arises from a July 2005 rating 
letter in which the RO in Providence, Rhode Island notified 
the veteran and appellant's counsel that the attorney could 
not reactivate the appeal of a prior denial of service 
connection for schizophrenia.  In September 2005, the veteran 
filed a NOD.  A SOC was issued in May 2006 and the veteran 
filed a substantive appeal in June 2006.

Further, this appeal to the Board arises from a May 2006 
rating decision in which the RO in Providence, Rhode Island 
denied the appellant's claim for a TDIU.  In June 2006, the 
veteran filed a NOD.  A SOC was issued in July 2006 and the 
veteran filed a substantive appeal in July 2006.  

In February 2006, the Board found that new and material 
evidence had been received to reopen the claim for service 
connection for a low back disability but denied the claim for 
service connection on the merits and also denied the claim 
for an initial rating in excess of 20 percent for 
fibromyalgia.  

The Board's decision subsequently was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2006, the Court, pursuant to a Joint Motion of the 
parties, vacated and remanded the February 2006 Board 
decision for additional development.  

In February 2007, the RO issued a supplemental SOC (SSOC) 
reflecting the continued the denial of the appellant's TDIU 
claim.  

In April 2007, the Board remanded the claim for service 
connection for a low back disability and the claim for an 
initial rating in excess of 20 percent for fibromyalgia to 
the RO (via the Appeals Management Center (AMC), in 
Washington, D.C) for further action, to include consideration 
of additional evidence.  In May 2007, pursuant to the Board's 
April 2007 remand, the RO issued a SSOC reflecting the 
continued denial of the claims for service connection for a 
low back disability and for a higher initial rating for 
fibromyalgia.

For the reason expressed below, these matters are, again, 
being remanded to the RO, via the AMC, in Washington, D.C.  
VA will notify the appellant when further action, on his 
part, is required.


REMAND

The Board notes that, in a January 30, 2008 letter to the 
Board, the attorney for the appellant requested cancellation 
of the veteran's scheduled Board hearing in Washington, D.C. 
on March 24, 2008 and requested a videoconference hearing to 
be held at the RO because it would be too costly for the 
veteran to travel to Washington for the hearing.

On these facts, the Board finds that there remains an 
outstanding video conference hearing request.  Pursuant to 38 
C.F.R. § 20.700 (2007), a hearing on appeal will be granted 
to a veteran who requests a hearing and is willing to appear 
in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Since the RO schedules video conference hearings between the 
RO and the Board, a remand of this matter to the RO is 
necessary.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran for 
a video conference hearing before a 
Veterans Law Judge, pursuant to the 
veteran's January 2008 request.  The RO 
should notify the veteran and his 
representative of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2007).

2.  If the veteran no longer desires a 
Board hearing, a signed writing to that 
effect (preferably by the veteran) should 
be placed in the claims file.  Otherwise, 
after the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



